                                                   THE HONORABLE MARY JO HESTON
 1                                                 CHAPTER 13
                                                   HEARING DATE: June 25, 2019
 2
                                                   HEARING TIME: 1:00 P.M.
 3                                                 LOCATION: Tacoma, Washington
                                                   RESPONSE DATE: June 18, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 18-40496-MJH
13    JENIFER LEE CAREY and                       NOTICE OF AND MOTION FOR DISMISSAL
      MARIO DARREN CAREY,                         PURSUANT TO 11 U.S.C. § 1307(c)
14

15
                                       Debtors.

16                                                NOTICE
17             YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18
     be heard before the Honorable Mary Jo Heston at 1:00 P.M. on June 25, 2019, at the U.S.
19
     Bankruptcy Courthouse, 1717 Pacific Avenue, Courtroom H, Tacoma, WA 98402.
20
               IF YOU OPPOSE this motion, you must file your written response with the Court
21
     Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN
22
     THE RESPONSE DATE, which is June 18, 2019. You should also appear at the time of
23
     hearing. If you fail to do so, the Court may enter an order granting the motion without any
24
     hearing and without further notice.
25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
 1
                                                 MOTION
 2

 3
            COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and alleges as follows:

 4   1. Debtors filed this case on February 16, 2018. The case was confirmed by order of the

 5      Court on April 21, 2018.

 6   2. Pursuant to the confirmed plan, Debtors are required to make plan payments of $1,915.35
 7      bi-weekly. Debtors are presently delinquent in plan payments in the amount of $18,131.34,
 8
        supported by the Declaration filed herewith.
 9
     3. Debtors have failed to provide the Trustee with a copy of their 2018 tax return.
10
     4. Debtors have defaulted under the terms of the Plan as follows: § 1307(c)(1) unreasonable
11
        delay by the debtor that is prejudicial to the creditors, § 1307(c)(6) failure to remit plan
12
        payments.
13

14
            WHEREFORE the Trustee prays that this case be dismissed and closed.
15

16          DATED this 31st day of May, 2019 at Tacoma, Washington.

17

18                                                     /s/ Matthew J.P. Johnson
                                                       Matthew J.P. Johnson, WSBA# 40476 for
19                                                     Michael G. Malaier, Chapter 13 Trustee
20

21

22

23

24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
 1

 2

 3

 4

 5

 6

 7
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 8
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9

10    In re:                                      Case No.: 18-40496-MJH

11    JENIFER LEE CAREY and                       PROPOSED
      MARIO DARREN CAREY,                         ORDER DISMISSING CHAPTER 13 CASE
12
                                       Debtors.
13

14
               THIS MATTER having come before the Court on the Trustee’s Motion to Dismiss, due
15
     notice of hearing having been given to the Debtors and the attorney for the Debtors; the Debtors
16
     having not otherwise responded or appeared, the Court having reviewed the motion and being
17
     fully advised in the premises, IT IS HEREBY
18

19             ORDERED that any funds being held by the Trustee shall be applied to the filing fee,

20   with any remaining balance returned to the Debtors; it is further
21
               ORDERED that upon dismissal or conversion, any refund shall be payable to the
22
     Debtors and may be forwarded to the Debtors though the attorney’s office per 11 U.S.C.
23
     349(b)(3); it is further
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
     ORDER DISMISSING CASE                        -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
 1          ORDERED that the above-captioned case be dismissed effective on the date of this
 2
     Order and the Trustee is directed to administratively close this case and issue Trustee’s Final
 3
     Report to creditors.
 4
                                              ///End of Order///
 5

 6   Presented by:

 7

 8   Mathew S. LaCroix, WSBA# 41847 for
     Michael G. Malaier, Chapter 13 Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  Michael G. Malaier
                                                                          Chapter 13 Standing Trustee
                                                                               2122 Commerce Street
     ORDER DISMISSING CASE                       -2                              Tacoma, WA 98402
                                                                                      (253) 572-6600
